Citation Nr: 0805281	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for prostatitis, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from March 2005 and February 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for 
hypertension, claimed as secondary to service-connected PTSD 
is addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  In an unappealed January 1997 rating decision, the RO 
denied the veteran's claim for service connection for 
prostatitis.

2.  The evidence associated with the claims file subsequent 
to the January 1997 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for prostatitis, 
to include as due to Agent Orange exposure.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim.  
Therefore, no further development under the VCAA is required 
with respect to the claim to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).



Analysis

The veteran originally filed a claim for service connection 
for prostatitis, to include as due to Agent Orange exposure, 
in August 1996.  In a January 1997 unappealed rating 
decision, the RO denied the veteran's claim based on a 
finding that there were no complaints of prostatitis in 
service, and the fact that there was no current finding of 
prostate cancer.  

Evidence received after the January 1997 decision includes a 
July 2005 statement from Dr. Patterson, in which he opines 
that the veteran's chronic prostatic hypertrophy and dysuria 
should be considered a result of exposure to Agent Orange.  
This evidence is not cumulative or redundant of the evidence 
previously of record; it also relates to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
veteran has prostatitis which is related to Agent Orange 
exposure.  Moreover, this evidence is sufficiently supportive 
of the claim to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for prostatitis, to include as due to 
Agent Orange exposure is reopened.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for prostatitis, to include as due to 
Agent Orange exposure, is granted.


REMAND

While the Board has determined that new and material evidence 
has been submitted to warrant reopening the veteran's claim 
for service connection, the Board finds that the veteran 
should be provided a VA examination to determine the nature 
and etiology of any current prostatitis, to include whether 
such condition is related to Agent Orange exposure.

Turning to the veteran's claim of entitlement to service 
connection for hypertension, claimed as secondary to service-
connected PTSD, the veteran contends that service connection 
is warranted for hypertension due to PTSD.  The record 
contains contradictory opinions which leave the matter 
unresolved. Therefore, a new examination is in order.

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

2.  Then, with respect to the veteran's 
prostatitis claim, he should be provided 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his prostatitis.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

In addition, based upon the examination 
results, review of the veteran's pertinent 
medical history, and with consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or better probability) that prostatitis is 
etiologically related to the veteran's 
period of service and/or exposure to 
herbicides in service.

The rationale for all opinions expressed 
must also be provided.

3.  Thereafter, the RO or the AMC should 
schedule the veteran for an examination by 
a cardiovascular specialist who should 
address the following questions: whether 
it is at least as likely as not (50 
percent or better probability) that 
hypertension is etiologically related to 
service, or was caused or chronically 
worsened by service-connected PTSD.  
Reasons and bases should be provided to 
support all conclusions.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record. If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


